Citation Nr: 9923775	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-51 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disability, 
to include disability resulting from herbicide exposure.  

2.  Entitlement to service connection for a disability of the 
feet and hands, claimed as resulting from cold exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a skin 
disability, and a disability of the feet and hands, claimed 
as secondary to cold exposure in service.  The veteran filed 
a timely notice of disagreement regarding these 
determinations, and was sent a statement of the case.  He 
then filed a timely VA Form 9, perfecting his appeal.  

The veteran also applied to reopen a previously-denied claim 
for service connection for a fungus infection of the feet.  
This was denied by the RO in December 1996, and the veteran 
perfected an appeal of this issue.  When the claim was 
originally presented to the Board in December 1998, the claim 
for service connection for a fungus infection of the feet was 
found to be substantially different from the previously-
denied claim, as the veteran was alleging Agent Orange 
exposure for the first time.  For this reason, the claim was 
incorporated into the pending claim for service connection 
for a skin disability, to include disability resulting from 
herbicide exposure.  The Board then remanded all claims on 
appeal for additional medical development.  


FINDINGS OF FACT

1.  The veteran engaged in combat in Vietnam.  

2.  The veteran has a skin disability, tinea pedis, which was 
initially incurred while in the service in Vietnam.

3.  The record does not include competent medical evidence of 
a nexus between a current disability of the upper and/or 
lower extremities, other than a skin disability and an injury 
or disease in service. 


CONCLUSIONS OF LAW

1.  Service connection for tinea pedis is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The claim for service connection for a disability of the 
hands and feet, other than a skin disability, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a skin disability, 
claimed as due to herbicide exposure in service, and 
disabilities of the hands and feet, claimed as due to 
frostbite in service.  According to his service medical 
records, he was not diagnosed with or treated for a skin 
disease or a cold-related injury to any extremity.  His 
August 1969 service separation examination was negative for 
any abnormality, including a skin disease or a disability of 
the hands or feet.  His DD-214 lists several service awards 
including the Combat Infantryman's Badge.  

In 1971, the veteran filed a claim for service connection for 
a fungal infection of the feet.  He was afforded a November 
1971 VA medical examination which noted the veteran's 
reported history of a fungal infection of the feet.  Upon 
objective exam, scaly eruptions on the veteran's upper and 
lower extremities were observed.  A diagnosis of 
dermatophytosis was given.  The RO then reviewed the evidence 
of record and denied the veteran's claim for service 
connection for a fungal infection of the feet.  

In June 1996, the veteran filed a claim for service 
connection for "skin irritation of the feet", a "rash and 
burning sensation" of the chest, and "problems with feet & 
hands" due to cold exposure.  These claims were denied by 
the RO in a September 1996 rating decision, and the veteran 
initiated this appeal.  Describing his skin disability, the 
veteran stated he was unable to consistently keep his feet 
dry and clean while serving in Vietnam.  

In support of his contentions, the veteran has submitted the 
private outpatient treatment notes of Dr. D.L.K., M.D., who 
has treated the veteran on an intermittent basis since 
November 1998.  Upon initial examination, the veteran's 
toenails displayed fungal changes, which Dr. K. diagnosed as 
onychomycosis.  In February 1999, Dr. K. diagnosed the 
veteran with Raynaud's phenomenon, location unspecified, 
based on laboratory test results.  

VA outpatient treatment records from 1996 onward note mild 
onychomycosis of the veteran's feet.  Hypertrophic skin was 
also noted on the feet.  A "probable fungal infection" was 
noted as a possible cause.  Chronic recurrent tinea pedis was 
diagnosed, and the veteran was given a medicated cream for 
relief.  

A VA medical examination was afforded the veteran in April 
1999.  He reported a history of a skin rash following his 
return from service in Vietnam.  This rash mainly occurred on 
the chest area and around his toes.  As treatment, the 
veteran used topical anti-fungal cream with good results.  
Upon physical examination, a dry and scaly rash was present 
on the veteran's chest.  His toenails showed signs of fungal 
infection.  Chronic recurrent tinea pedis was diagnosed, 
along with onychomycosis of the toenails.  

The veteran was also afforded an April 1999 VA examination to 
assess any residuals of cold exposure.  He reported pain in 
the hands and feet when the temperature becomes colder.  Upon 
physical examination, the veteran's feet displayed normal 
coloration.  Dorsalis pedis pulses were 2+ bilaterally.  His 
hands were likewise warm and normal in color.  Overall, the 
examiner found no present evidence of a chronic ischemic 
disease or neurologic deficit of the hands and feet.  


Analysis
I.  Service connection for a skin disability

The veteran seeks service connection for a skin disability.  
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

As a preliminary matter, the veteran is noted to have been 
awarded the Combat Infantryman's Badge for his service in 
Vietnam; this decoration is generally accepted as sufficient 
proof of combat service.  38 C.F.R. § 3.304 (1998).  As a 
combat veteran, the statutory benefits of 38 U.S.C.A. 
§ 1154(b) are applicable to the veteran's claim.  38 U.S.C.A. 
§ 1154(b) (West 1991).  Under these presumptions, the 
veteran's lay testimony regarding diseases and injuries 
incurred in or aggravated by service will be accepted as true 
in the absence of evidence to the contrary, if they are 
consistent with the circumstances, conditions, or hardships 
of service.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In support of his claim for a skin disability, the veteran 
has stated that he was unable to consistently keep his feet 
clean and dry due to the rigors of service in Vietnam; as a 
result, he alleges he developed a fungal infection of his 
feet.  The veteran's service medical records are negative for 
any evidence either supporting or contradicting these 
assertions; as such, they are accepted as true, in light of 
§ 1154(b), as they are consistent with the hardships and 
rigors of combat-related service in Vietnam.  

Following service, the veteran was examined by the VA in 
November 1971, and found to have dermatophytosis of the feet.  
Dermatophytosis is a superficial fungal infection, sometimes 
used to specifically designate tinea pedis.  Dorland's 
Illustrated Medical Dictionary, 450 (28th ed. 1994).  The 
veteran has also described a persistent and recurrent skin 
rash since his return from Vietnam; while not a medical 
expert, he is qualified to offer testimony regarding easily-
observable symptomatology.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  More recently, tinea pedis was diagnosed by 
a VA medical examiner following an April 1999 examination.  

Review of the evidence of record indicates the veteran's 
claim is well grounded.  His assertions of a fungal infection 
while serving in Vietnam are consistent with the 
circumstances, conditions, and hardships of service, and are 
not contradicted by any evidence of record.  More recently, 
he was diagnosed with chronic tinea pedis by VA medical 
personnel.  Finally, the November 1971 diagnosis of a fungal 
infection of the feet and the veteran's observations of a 
chronic skin rash, suggest a disability chronic and 
continuous since service.  For these reasons, the veteran's 
claim for service connection for a skin disability is well 
grounded.  Caluza, supra.  

In reviewing the application of 38 U.S.C.A. § 1154(b), the 
Court has determined that this section affords the combat 
veteran "more favorable treatment at the merits-adjudication 
stage" than the typical VA claimant.  Arms v. West, 12 Vet. 
App. 188, 195 (1999).  Specifically, "once a combat 
veteran's claim for service connection of a disease or injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded . . . then the claimant prevails on 
the merits unless VA produces 'clear and convincing evidence' 
to the contrary."  Id.  In the present case, the record is 
devoid of any "clear and convincing evidence" refuting the 
veteran's contentions concerning the onset of his tinea pedis 
in service.  As the evidence also shows that he now has a 
disability as a result of the tinea pedis,  the grant of 
service connection is warranted. 

  

II.  Service connection for a disability of the hands and 
feet

The veteran also seeks service connection for a disability of 
the hands and feet, other than a skin disability, which he 
claims resulted from a cold exposure injury in service.  As 
is true with all claims, this claim must, as a preliminary 
matter, be well grounded; the requirements of a well grounded 
claim are noted above.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza, supra.  

Regarding the circumstances of the veteran's in-service cold 
injury, the veteran has stated this injury occurred while 
training in the United States, prior to his departure for 
Vietnam.  Thus, while the veteran is recognized to have 
engaged in combat, because he has not alleged this particular 
injury was incurred incident to such combat, the presumptive 
benefits of 38 U.S.C.A. § 1154(b) will not be granted him in 
conjunction with this claim.  

After a thorough review of the evidence, the veteran's claim 
for service connection for a disability of the hands and 
feet, other than a skin disability, must be denied as not 
well grounded.  

The veteran has asserted that while training in the winter 
months of 1967, his unit spent the night in the field, and he 
experienced numbing of his upper and lower extremities.  As a 
result, he alleges a chronic disability was incurred.  
However, his service medical records are negative for a 
diagnosis of or treatment for an injury to the hands and/or 
feet resulting from cold exposure, or any other cause.  More 
recently, the veteran was given provisional diagnoses of 
Raynaud's phenomenon  by a private physician.  Accepting 
arguendo that the veteran experienced extreme cold exposure 
during service, and he now has Raynaud's phenomenon, his 
claim is nonetheless not well grounded.  The evidence does 
not demonstrate that the veteran's current liver disability 
results from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991); see 
Wade v. West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, 
supra).  The veteran states that he experienced cold exposure 
in 1967; this is more than 30 years prior to the current 
finding of Raynaud's phenomenon.  Evidence is required to 
establish that any current disability results from the in-
service diagnosis; this has not been provided, and the claim 
is therefore not well grounded.  Id.  

The veteran has argued that his in-service cold exposure 
injury resulted in a chronic disability of the upper and 
lower extremities.  However, as a layman, his statements 
regarding medical causation, diagnosis, or etiology are not 
binding on the Board, and do not well ground his claim.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service cold exposure injury resulted 
in a current disability.  38 U.S.C.A. § 1110 (West 1991).  
For this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Wade, supra.  


ORDER

1.  Service connection for tinea pedis is granted.  

2.  Service connection for a disability of the hands and 
feet, other than a skin disability, is denied as not well 
grounded.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

